Citation Nr: 1814116	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Veteran represented by:	Alexandra Jackson, Esq.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The issue of entitlement to service connection for residuals of a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1982 Board decision denied service connection for a low back disability.

2.  The evidence received since the February 1982 Board decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The February 1982 Board decision, which denied service connection for a low back disorder, is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C. §  5108 (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C. § 7104 (b) (2012).  A Board decision is final on the date stamped on its face.  38 C.F.R. § 20.1100 (2017).  Nevertheless, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). 

The Board denied the claim in February 1982, noting that the Veteran contended that service connection was warranted for disability of the back due to a back injury in service.  While service treatment records did reflect that the Veteran was seen in January 1969 complaining of tenderness of the back since a fall in November 1968, the Board noted that the Veteran's December 1968 separation examination reflected normal findings on clinical evaluation of the spine and other musculoskeletal areas, and his separation Report of Medical History reflected his denial of recurrent back pain.  The Board found that the Veteran's in-service back condition was acute and transitory in nature.  The Board ultimately found that there was no residual disability present at the time of separation nor was there any medical evidence showing a chronic back disability following service.

Since the Board's February 1982 decision, substantial pertinent evidence has been added to the claims file.  Subsequent to February 1982, the Veteran was provided with VA examinations in connection with a claim for non-service-connected pension.  A November 1985 VA spine x-ray image revealed that L5 was sacralized with subsequent obscuration of the L5-S1 disc space and early sclerotic degenerative changes had developed.  The Board finds that this evidence is new because it was not before the Board in February 1982.  The Board also finds that the new evidence is material because it provides clinical evidence that the Veteran had a diagnosed disorder of his lumbar spine.  One of the reasons the Board had denied his claim in its February 1982 decision was an absence of evidence of a current disability.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a back disability.  Hence, the appeal to this extent is allowed.


ORDER

New and material evidence with respect to the claim of service connection for a low back disability has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.


REMAND

The Veteran contends that he has a current lumbar spine disorder that is related to service.  While there are no current medical records reflecting treatment for or diagnosis of a spine disorder, the Board notes that the November 1985 X-ray revealed degenerative changes, and the Veteran has reported continued daily back pain.  See December 2013 notice of disagreement.  As such, the Board finds that the Veteran meets the criteria for a VA examination to determine whether he has a current back disability that is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any back disorder.  All indicated tests and studies should be conducted.

The examiner should diagnose any spine disability that has existed during the appeal period, even if currently resolved.  For each disability diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's spine disability was caused by or is etiologically related to any incident of active duty, to include the spine complaints noted in January 1969.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Readjudicate the issue on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


